 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   MICHELLE D. KAHN, Cal. Bar No. 124528
 2 mkahn@sheppardmullin.com
   GAZAL POUR-MOEZZI, Cal. Bar No. 285932
 3 gpour-moezzi@sheppardmullin.com
   Four Embarcadero Center, 17th Floor
 4 San Francisco, California 94111-4109
   Telephone: 415.434.9100
 5 Facsimile: 415.434.3947
 6 Attorneys for Defendant
   SUPER STORE INDUSTRIES
 7
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 8 SCOTT B. KIDMAN, Cal. Bar No. 119856
   scottkidman@quinnemanuel.com
 9 865 South Figueroa Street, 10th Floor
   Los Angeles, California 90017-2543
10 Telephone: 213.443.3000
   Facsimile: 213.443.3100
11
     ATKINSON, ANDELSON, LOYA, RUUD &
12   ROMO
     BRIAN M. WHEELER, Cal. Bar No. 266661
13   bwheeler@aalrr.com
     SUSANA P. SOLANO, Cal. Bar No. 274411
14   susana.solano@aalrr.com
     12800 Center Court Drive South, Suite 300
15   Cerritos, California 90703-9364
     Telephone: 562.653.3200
16   Facsimile: 562.653.3333
17 Attorneys for Plaintiffs
   KING’S HAWAIIAN HOLDING COMPANY, INC., and
18 KING’S HAWAIIAN BAKERY WEST, INC.
19                                   UNITED STATES DISTRICT COURT
20                 EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
21 KING’S HAWAIIAN HOLDING                          Case No. 2:21-cv-00648-KJM-AC
   COMPANY, INC., a California
22 corporation; and KING’S HAWAIIAN                 ORDER EXTENDING TIME TO
   BAKERY WEST, INC., a California                  RESPOND TO COMPLAINT
23 corporation,
24                     Plaintiffs,
25            v.

26 SUPER STORE INDUSTRIES, a
   California partnership, and DOES 1-10,
27 inclusive,
28                     Defendants.

                                                 -1-
     SMRH:4813-5615-5887.1                     ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
 1            Pursuant to the parties’ Stipulation, and for good cause shown, IT IS HEREBY
 2 ORDERED that:
 3            Defendant Super Store Industries shall have until June 30, 2021 to respond to the
 4 complaint.
 5            IT IS SO ORDERED.
 6 DATED: June 23, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
     SMRH:4813-5615-5887.1          [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
